DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group II (claims 11-25) in the reply filed on 12/04/2021 is acknowledged.
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/04/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11216687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of instant application is anticipated by claim 1 of  U.S. Patent No. 11216687 B2.
Claim 11 of instant application 
Claim 1 of U.S. Patent No. 11216687 B2




Claims 12-25 are rejected on the ground of nonstatutory double patenting as being dependent upon a rejected base claim, but would be withdraw from the rejection If their base claim overcomes the rejection by timely filing of a terminal disclaimer.

11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/848495 (reference application, U.S. PG-PUB NO. US 20200364491 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of instant application is anticipated by claim 1 of copending Application No. 16/848495 (U.S. PG-PUB NO. US 20200364491 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 of instant application
Claim 1 of copending Application No. 16/848495
A system for detecting a surface pattern of an object, comprising: a driver component, carrying the object, wherein a surface of the object is divided along a first direction into a plurality of areas, the driver component being further for sequentially moving the plurality of areas to a detection position; a plurality of light source components, configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position, providing light to illuminate the detection 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamoto et al (U.S PG-PUB NO. 20150212008 A1).
-Regarding claim 11, Sasamoto teaches a system for detecting a surface pattern of an object, comprising (Abstract; FIGS. 1-10C): a driver component, carrying the object (FIG. 5, [0100], “a rotational drive motor”), wherein a surface of the object is divided along a first direction into a plurality of areas (FIGS. 5, 8; [0123], “test regions”), the driver component being further for sequentially moving the plurality of areas to a detection position (FIGS. 1-5; [0095], “series of operations … performed … each test region”); a plurality of light source components, configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position, providing light to illuminate the detection position, respectively (FIGS. 1-3; [0060]; [0063]; [0102], “illuminating light beams 22a and 22b emitted from the irradiation units 21a and 21b about a normal line of the test region f”; [0103]), wherein a light incident angle of the light provided by each of the light source components relative to a normal line of the area located at the detection position is less than or equal to 90 degrees (FIG. 1-3, 6A-7B, 8; [0063]; [0108]; [0113], “with respect to the normal line of the test region f”; [0125]); and a photosensitive element, configured to face the detection position (FIG. 1, observation camera 31; FIGS. 2-3, 5, 6B, 7B,  [0061]), capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions (FIGS. 4B, 8; [0033]; [0077], “capture image of the region”; [0095], [0123]; [0128]-[0129]).
-Regarding claim 12, Sasamoto further discloses wherein the plurality of lighting directions at least comprise a front side of the detection position, a rear side of the detection position, a left side of the detection position and a right side of the detection position (FIGS. 6A-6B, 7A-7B; [0024]; [0125]).
-Regarding claim 13, Sasamoto further discloses wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle (Abstract; FIGS. 6A-6B, 7A-7B).
-Regarding claim 14, Sasamoto further discloses wherein the plurality of light source components provide the light with the same light incident angle (Abstract; FIGS. 1-3, 6A-6B, 7A-7B; [0060]; [0063]; [0106]).
-Regarding claim 17, Sasamoto further discloses wherein a photosensitive axis of the photosensitive element is parallel to the normal line (FIGS. 1-3, 5, 6A-6B, 7A-7B; [0103]).
FIG. 5; [0097], “surface of a cylindrical structure”; [0100], “a rotational drive motor … attached to the rotational shaft 13”; [0127]).
-Regarding claim 20, Sasamoto further discloses a processor, coupled to the photosensitive element, combining the plurality of detection images corresponding to the same lighting direction into an object image (FIGS. 1-2; FIG. 3, image processor; [0061], “observes reflected light … outputs an observation image”; [0103]; [0126]-[0127]; [0131]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1).
-Regarding claim 11, Shibata discloses a system for detecting a surface pattern of an object (Abstract; FIGS. 1-11), comprising: a driver component, carrying the object (Abstract; [0015]: “movable table … inspection object”; [0053]), wherein a surface Abstract, “a plurality of positions”; [0016]; [0075]; [0120]; [0126]; FIGS. 4, 6-8), the driver component being further for sequentially moving the plurality of areas to a detection position ([0058]: “positioned at the inspection start position, and while moving at a constant speed”; [0059]; [0063]; [0085]; FIGS. 1A-1C; 5A-5B); a plurality of light source components (Abstract; FIGS. 1, 11, light source 5, light illumination unit 131), configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position (Abstract; FIGS. 1-3; [0015]; [0038]; [0043]; [0045]-[0046]), providing light to illuminate the detection position (Abstract; FIGS. 1-5, 11; [0015]-[0017]; [0064]; [0068]), respectively, wherein a light incident angle of the light provided by each of the light source components relative to a normal line of the area located at the detection position is less than or equal to 90 degrees (FIGS. 1-3; [0038], “oblique direction”; [0043]; [0070]); and a photosensitive element, configured to face the detection position (FIG. 1A, image sensor 45), capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions ([0041], “detect optical images”; [0048]: “light incident … scattered from the area of the wafer 1 … irradiated with the thin-line illumination light 35 … on the image plane; [0058];FIGS. 1A-1B, 5A-5B; [0144]).
	Shibata does discloses a movable table on which the sample as an inspection object and a pattern chip are mounted. Shibata is silent to teach a driver component, though one of ordinary skills in the art would understand there must be a driver or motor 
	In the same field of endeavor, Putman teaches a system for detecting a surface pattern of an object, comprising: a driver component, carrying the object (Putman: Abstract; FIGS. 1-17; Col. 5, lines 49-61, “Specimen stage 12 can be driven by stepper motor … to move an object in the X axis and/or Y axis directions under the control of any suitable controller (e.g., control module 70)”), wherein a surface of the object is divided along a first direction into a plurality of areas (Putman: Col. 7, lines 30-46). Putman further discloses a plurality of light source components, configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position (Putman: Abstract; FIG. 1A, light bar 28; FIGS. 2A-2B, 3A-3B, 1B-1C, 12). Putman also teaches a photosensitive element, configured to face the detection position, capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions (Putman: FIGS. 1A-4B, 7A, 9A, 11, 13A-13B; Col. 5, lines 43-46; Col. 11, lines 44-49).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.

In the same field of endeavor, Putman teaches wherein the plurality of lighting directions at least comprise a front side of the detection position, a rear side of the detection position, a left side of the detection position and a right side of the detection position (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 13, Shibata is silent to teach wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle.
In the same field of endeavor, Putman teaches wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with 
-Regarding claim 14, Shibata is silent to teach wherein the plurality of light source components provide the light with the same light incident angle.
In the same field of endeavor, Putman teaches wherein the plurality of light source components provide the light with the same light incident angle (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 17, the combination further discloses wherein a photosensitive axis of the photosensitive element is parallel to the normal line (Shibata: FIG. 1A, image sensor 45; 2; 9; Putman: FIGS. 1A-1B, 2A, 3A, camera 24).
-Regarding claim 19, Shibata discloses wherein the object is a plate, and the driver component horizontally moves the object along the first direction relative to the photosensitive element to move the plurality of areas to the detection position (Shibata: Abstract, “pattern chip … at a plurality of positions”; [0015]-[0016]; [0022], “wafer”; [0053]; [0058]-[0059]; [0063]; [0085]; [0120]; [0126]; FIGS. 1-8).
Shibata does discloses a movable table on which the sample as an inspection object and a pattern chip are mounted. Shibata is silent to teach a driver component, though one of ordinary skills in the art would understand there must be a driver or motor to drive or move the table.
In the same field of endeavor, Putman teaches a system for detecting a surface pattern of an object, comprising: a driver component, carrying the object (Putman: Abstract; FIGS. 1-17; Col. 5, lines 49-61, “Specimen stage 12 can be driven by stepper motor … to move an object in the X axis and/or Y axis directions under the control of any suitable controller (e.g., control module 70)”), wherein a surface of the object is divided along a first direction into a plurality of areas (Putman: Col. 7, lines 30-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 20, Shibata is silent to teach comprising: a processor, coupled to the photosensitive element, combining the plurality of detection images corresponding to the same lighting direction into an object image.
Putman: FIGS. 1A-1C, 10, 14; Col. 2, lines 1-10; Col. 9, lines 18-46; Col. 10, lines 22-35; Col. 15, lines 23-39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by comprising: a processor, coupled to the photosensitive element, combining the plurality of detection images corresponding to the same lighting direction into an object image in order to implement an object surface pattern detection system with advanced signal processing technique to achieve better performance of object surface pattern detection..
-Regarding claim 21, Shibata is silent to teach wherein the processor further comprises an artificial neural network system for performing a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object.
In the same field of endeavor, Putman teaches wherein the processor further comprises an artificial neural network system for performing a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object (Putman: FIGS. 1A-1C, 10, 14; Col. 17, lines 1-11, “recurrent neural networks; convolutional neural networks”; Col. 18, lines 13-43).
.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Levy et al (U.S PG-PUB NO. 20130039460 A1).
-Regarding claim 15, Shibata in view of Putman discloses the method of claim 11.
Shibata in view of Putman is silent to teach wherein the light is multi-spectrum light, the light source components comprises spectroscopic component, and the spectroscopic component is located between the light emitting component and the detection position and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the light is multi-spectrum light (Levy: FIG. 10; [0185]-[0186]), the light source components comprises spectroscopic component, and Levy: [0178]; [0186]; [0203]; [0309]; [0397]; FIG. 23) and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum (Levy: [0171]; [0198], “spectral filter”; [0437]; [0439]; [0547]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman with the teaching of Levy by using multi-spectrum light, spectroscopic component and corresponding spectra filter in order to detect different properties of surface of object.
-Regarding claim 16, Shibata in view of Putman discloses the method of claim 11.
Shibata in view of Putman is silent to teach wherein the light is multi-spectrum light, the light source components comprises spectroscopic component, and spectroscopic component is located between the photosensitive element and the detection position and has a plurality of filter regions respectively corresponding to the plurality of spectra, has a plurality of filter regions respectively corresponding to the plurality of spectra, the light is multi-spectrum light, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the light is multi-spectrum light (Levy: FIG. 10; [0185]-[0186]), the light source components comprises spectroscopic component, and Levy: [0169], “Detection system 38 may include detector 46. Detector 46 may include … spectrophotometer, … camera”; FIGS. 3-7; [0178]; [0186], FIG. 10; [0203]; [0310]; [0397]-[0398]; FIG. 23) and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum (Levy: [0171]; [0198], “spectral filter”; [0437]; [0439]; [0547]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman with the teaching of Levy by using multi-spectrum light, spectroscopic component and corresponding spectra filter in order to detect different properties of surface of object.
-Regarding claim 18, Shibata in view of Putman discloses the method of claim 11.
Shibata in view of Putman is silent to teach wherein the surface of the object is a cylindrical surface, and the driver component rotates the object in a clockwise direction or a counterclockwise direction relative to the photosensitive element to move the plurality of areas to the detection position.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the surface of the object is a cylindrical surface, and the driver component rotates the object in a clockwise direction or a counterclockwise direction relative to the photosensitive element to move the plurality of areas to the detection position (Levy: FIGS. 2A-2B; [0160]).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Borner et al (U.S PG-PUB NO. 20090073280 A1).
-Regarding claim 22, Shibata in view of Putman discloses the method of claim 20.
Shibata in view of Putman is silent to teach that the photosensitive element is a linear photosensitive element.
However, Borner is an analogous art pertinent to the problem to be solved in this application and further discloses that photosensitive element is a linear photosensitive element (Borner: Abstract; FIG. 1; [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman with the teaching of Borne by using a linear photosensitive element in order to correct the data of the inertial measurement unit, offer higher resolution, determine external location parameters at lower cost, capture very small relative movement between the photosensitive element and the object,  and cover the entire surface of the object area.
s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Mitsui et al (U.S PG-PUB NO. 20170257576 A1).
-Regarding claim 23, Shibata in view of Putman discloses the method of claim 11.
	Shibata in view of Putman is silent to teach capturing, based on a short side of each of the detection images, a middle region of each of the detection images, and combining the plurality of middle regions corresponding to the same lighting direction into an object image.
	However, Mitsui is an analogous art pertinent to the problem to be solved in this application and further discloses capturing, based on a short side of each of the detection images, a middle region of each of the detection images, and combining the plurality of middle regions corresponding to the same lighting direction into an object image (Mitsui: FIGS. 14-16, 60; [0150], [0353]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman with the teaching of Mitsui by capturing, based on a short side of each of the detection images, a middle region of each of the detection images, and combining the plurality of middle regions corresponding to the same lighting direction into an object image in order to provide a communication terminal with an image management apparatus, an image processing system, and a method for controlling display of captured images.
Putman: FIGS. 1A-1C, 10, 14; Col. 17, lines 1-11, “recurrent neural networks; convolutional neural networks”; Col. 18, lines 13-43).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Mitsui et al (U.S PG-PUB NO. 20170257576 A1), in view of Borner et al (U.S PG-PUB NO. 20090073280 A1).
-Regarding claim 25, Shibata in view of Putman, and further in view of Mitsui discloses the method of claim 23.
Shibata in view of Putman, and further in view of Mitsui is silent to teach that the photosensitive element is a linear photosensitive element.
However, Borner is an analogous art pertinent to the problem to be solved in this application and further discloses that photosensitive element is a linear photosensitive element (Borner: Abstract; FIG. 1; [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Mitsui with the teaching of Borne by using a linear photosensitive element in order to correct the data of the inertial measurement unit, offer higher resolution, determine external location parameters at lower cost, capture 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664